



Exhibit 10.3
151 Farmington Avenue
Hartford, CT 06156
[Aetna Logo]


Thomas W. Weidenkopf
Executive Vice President Human Resources
Office: 212.457.0752




To:        Rick Jelinek
From:        Tom Weidenkopf
Date:        September 25, 2017
Subject:    Amendment to Employment Letter


The purpose of this memorandum is to outline the agreement we have reached
regarding the definition of "Good Reason" set forth in the employment letter to
you from the Aetna Inc. dated October 14, 2015 (the "Employment Letter").
We have agreed to the following:
1.
The period during which you may elect to exercise your right to terminate your
employment for "Good Reason" due to failure to close the Humana Inc. acquisition
shall be extended from 60 days following the event constituting "Good Reason" to
July 31, 2018; provided, however, that if you notify the Company of your intent
to voluntarily terminate your employment pursuant to this paragraph 1, you agree
not to voluntarily terminate your employment for "Good Reason" without the
Company's consent prior to 120 days following that date of your notice to the
Company.



2.
Your acceptance of the recently announced change in your reporting relationship
does not in any way serve as a waiver of your right under the Employment Letter
to terminate your employment for "Good Reason" in the future based on your
reporting relationship to the CEO of the Company (subject to the right of the
Company to cure such "Good Reason" event as set forth in the Employment Letter).



This letter shall supersede and replace the letter between you and the Company
dated March 7, 2017.


Agreed:    
 
 
 
 
 
 
/s/ Thomas W. Weidenkopf 9/25/17
 
/s/ Rick Jelinek 9/25/17
Thomas W. Weidenkopf
 
Rick Jelinek


 
 
 
 







Rick Jelinek - Amendment to employment 9-2017 (2) (2).doc



